As filed with the Securities and Exchange Commission on March 7, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Christopher A. Madden Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012 – December 31, 2012 ITEM 1. REPORT TO STOCKHOLDERS. The Wright Managed Blue Chip Investment Funds The Wright Managed Blue Chip Investment Funds consist of three equity funds from The Wright Managed Equity Trust and two fixed-income funds from The Wright Managed Income Trust. Each of the five funds have distinct investment objectives and policies. They can be used individually or in combination to achieve virtually any objective. Further, as they are all “no-load” funds (no commissions or sales charges), portfolio allocation strategies can be altered as desired to meet changing market conditions or changing requirements without incurring any sales charges. Approved Wright Investment List Securities selected for investment in these funds are chosen mainly from a list of “investment grade” companies maintained by Wright Investors’ Service (“Wright”, “WIS” or the “Adviser”). Over 34,000 global companies (covering 63 countries) in Wright’s database are screened as new data becomes available to determine any eligible additions or deletions to the list. The qualifications for inclusion as “investment grade” are companies that meet Wright’s Quality Rating criteria. This rating includes fundamental criteria for investment acceptance, financial strength, profitability & stability and growth. In addition, securities, which are not included in Wright’s “investment grade” list, may also be selected from companies in the fund’s specific benchmark (up to 20% of the market value of the portfolio) in order to achieve broad diversification. Different quality criteria may apply for the different funds. For example, the companies in the Major Blue Chip Equities Fund would require a higher investment acceptance rating than the companies in the Selected Blue Chip Equities Fund. Three Equity Funds Wright Selected Blue Chip Equities Fund (WSBC) (the “Fund”) seeks to enhance total investment return through price appreciation plus income. The Fund’s portfolio is characterized as a blend of growth and value stocks. The market capitalization of the companies is typically between $1-$10 billion at the time of the Fund’s investment. The Adviser seeks to outperform the Standard & Poor’s MidCap 400 Index (“S&P MidCap 400”) by selecting stocks using fundamental company analysis and company specific criteria such as valuation and earnings trends. The portfolio is then diversified across industries and sectors. Wright Major Blue Chip Equities Fund (WMBC) (the “Fund”) seeks to enhance total investment return through price appreciation plus income by providing a broadly diversified portfolio of equities of larger well-established companies with market values of $5-$10 billion or more. The Adviser seeks to outperform the Standard & Poor’s 500 Index (“S&P 500”) by selecting stocks, using fundamental company analysis and company specific criteria such as valuation and earnings trends. The portfolio is then diversified across industries and sectors. Wright International Blue Chip Equities Fund (WIBC) (the “Fund”) seeks total return consisting of price appreciation plus income by investing in a broadly diversified portfolio of equities of well-established, non-U.S. companies. The Fund may buy common stocks traded on the securities exchange of the country in which the company is based or it may purchase American Depositary Receipts (“ADR’s”) traded in the United States. The portfolio is denominated in U.S. dollars and investors should understand that fluctuations in foreign exchange rates may impact the value of their investment. The Adviser seeks to outperform the MSCI World ex U.S. Index (“MSCI World ex U.S.”) by selecting stocks using fundamental company analysis and company-specific criteria such as valuation and earnings trends. The portfolio is then diversified across industries, sectors and countries. (continued on inside back cover) Table of Contents Investment Objectives inside front cover Letter to Shareholders (Unaudited) 2 Management Discussion (Unaudited) 4 Performance Summaries (Unaudited) 8 Fund Expenses (Unaudited) 18 Management and Organization (Unaudited) 70 Board of Trustees Annual Approval of the Investment Advisory Agreement (Unaudited) 71 Important Notices Regarding Delivery of Shareholder Documents, Portfolio Holdings and Proxy Voting (Unaudited) 72 FINANCIAL STATEMENTS The Wright Managed Equity Trust The Wright Managed Income Trust Wright Selected Blue Chip Equities Fund Wright Total Return Bond Fund Portfolio of Investments 20 Portfolio of Investments 45 Statement of Assets and Liabilities 22 Statement of Assets and Liabilities 50 Statement of Operations 22 Statement of Operations 50 Statements of Changes in Net Assets 23 Statements of Changes in Net Assets 51 Financial Highlights 24 Financial Highlights 52 Wright Major Blue Chip Equities Fund Wright Current Income Fund Portfolio of Investments 25 Portfolio of Investments 53 Statement of Assets and Liabilities 26 Statement of Assets and Liabilities 58 Statement of Operations 26 Statement of Operations 58 Statements of Changes in Net Assets 27 Statements of Changes in Net Assets 59 Financial Highlights 28 Financial Highlights 60 Wright International Blue Chip Equities Fund Notes to Financial Statements 61 Portfolio of Investments 29 Statement of Assets and Liabilities 31 Report of Independent Registered Public Accounting Firm 68 Statement of Operations 31 Statements of Changes in Net Assets 32 Federal Tax Information (Unaudited) 69 Financial Highlights 33 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 43 Federal Tax Information (Unaudited) 44 Letter to Shareholders (Unaudited) Dear Shareholder: Stocks – and bonds – produced better returns in 2012 than most expected a year ago, despite a global economic environment compromised by recession in Europe and Japan, below-par growth in the United States and, for good measure, gridlock in Congress. It no doubt helped that the Federal Reserve and most of the world’s central banks continued to flood the markets with low-cost money and assurances that interest rates will remain low ad infinitum. While concern over the U.S. “fiscal cliff” produced some anxious moments as the year wound down, U.S. stock market averages still managed to end 2012 near five-year highs. Bonds boasted positive returns for 2012, with the riskier classes of the fixed-income markets generally earning higher returns as market volatility receded and investors clamored for yield. High-yield bonds finished 2012 with returns approximating the 16% total return on the S&P 500. Foreign stocks outdistanced their U.S. counterparts for the first time since 2009. As the U.S. taxpayers’ date with the fiscal cliff approached, the Federal Reserve unveiled a new tranche of Quantitative Easing (QE4) to reduce the risk of recession in 2013. On top of the QE3 program of mortgage bond buying announced in September (at a $40 billion per month clip), the Fed upped the ante with an additional $45 billion a month in Treasury bond purchases in an attempt to keep downward pressure on interest rates in order to stimulate economic activity. During the summer of 2012, Mario Draghi, president of the European Central Bank, pledged that “the ECB is ready to do whatever it takes to preserve the euro.” These assurances come along with projections from the Federal Open Market Committee that its “target range for the federal funds rate at 0 to 1/4 percent will be appropriate at least as long as the unemployment rate remains above 6½%, inflation between one and two years ahead is (expected to be no more than 2.5%)…and longer-term inflation expectations continue to be well anchored.” In the slow growth, low inflation climate envisioned for 2013, it is hard to get excited about interest rate risk until the central banks swing over from the side of growth to the inflation-fighting side. After trying, with some success, to support prices for five years, the Fed may have more “success” in engineering higher inflation in 2013. It is virtually impossible for prices to increase markedly without rising wage rates, and since the U.S. is only two months off the lowest rate of year-on-year increase in average hourly earnings in nearly five decades (1.3%), inflation pressures figure to build only slowly. In other words, the U.S. is not likely to have an inflation problem until personal incomes grow fast enough to afford higher prices. Until that happens, consumers will eschew higher priced goods for lower priced ones, to the extent they are interchangeable. With the Fed’s massive injections of quantitative easing, one suspects that an inflationary pulse is being generated, but so long as money velocity remains depressed, that pulse is likely to remain weak. Another factor weighing on the inflation outlook is the output gap, the degree to which the U.S. economy and other developed economies are operating below their potential. The IMF estimates that the output gap for the advanced economies of the world is in the neighborhood of 3%, down from the 3.5% gap that existed at the depths of the global recession in 2009. By the Congressional Budget Office’s reckoning, the U.S. economy is running about 5% below capacity, compared to a 7% operating gap as the great recession was ending in 2009. In commodities, where growth in China and India make the world most vulnerable to cost-push price pressures, the inflation potential appears to be limited in the near term. Still, relaxing its inflation target is a slippery slope for the Fed to be treading on, one that might lead to more than the “optimal” amount of inflation, which the Fed says is 2%-2.5% for the next few years. Where the three constraints on global economic growth since 2007 have been deleveraging, deflation and demographics, we find three positive factors at the start of 2013: pent-up demand for automobiles, a more vigorous rate of household formation, and an upturn in business capital expenditures deferred in 2012 due to the impending fiscal cliff. Motor vehicle sales ended 2012 at the highest rate since early 2008, and to judge by the 2 Letter to Shareholders (Unaudited) record 11-year average age of the U.S. motor vehicle fleet, auto sales stand to increase for many months and even years to come. GDP in the year ahead should also get positive contributions from increased housing activity: building permits are roughly 25% higher as we look out to 2013 than they were a year ago; home prices have been firming for months; the inventory of unsold homes has dwindled; rental vacancy rates have fallen; and foreclosures are down. Indicators on business capital spending plans for 2013, while not as robust, have turned higher in the last couple of months, and Wright expects that uptrend to predominate in the post-cliff environment that is unfolding. Resolving the “fiscal cliff” standoff does not mean that all of the nation’s fiscal problems have been settled. Washington has a series of cliffs to negotiate in coming months: the Treasury’s $16.4 trillion statutory debt ceiling; the budget sequester that was kicked down the road for two months by the New Year’s Eve deal; enacting a budget or, in its absence, a “continuing resolution” to fund government for the rest of fiscal 2013 (as the current resolution provides funds only through March 27). In addition, over the longer term, there looms a monetary cliff of bonds held in the Fed’s balance sheet that will one day be sold back into the markets, putting upward pressure on interest rates. Unless the Fed sticks the landing, so to speak, this bond cliff will someday put a damper on economic growth. With last November’s election perpetuating the gridlock status quo in Washington, higher taxes (or spending cuts, if that is the way we go) are not, to our way of thinking, a recipe for growth. Put another way, how big a market crisis or correction will it take for the White House and Congress to reach some sort of working arrangement to minimize recession risk in 2013-14? As we wrote back before the November elections, any budget agreement arrived at in Washington is “likely to be a temporary solution rather than a long-term fix, in which case investors will have to deal with this issue again in the near future, meaning ‘uncertainty’ will remain the watch word.” While fiscal and maybe even monetary obstacles continue to constrain growth in 2013, stocks are fairly valued as the New Year begins. The S&P 500 was priced at less than 15 times trailing 12 months’ earnings, more than 2 P/E points below the market’s average valuation over the past 30 years. Prospective returns on equities of 7%-8% per annum over the next several years, while low in absolute or historical terms, are quite respectable when compared with the low yields now available on fixed-income securities. It is important to remember that high-quality corporations create fundamental value for stockholders through growth in earnings, dividends and equity, virtually independent of markets; stock prices, in Wright’s opinion, will reflect this fundamental growth sooner or later, producing rewarding rates of return in the process. Merger Completed The previously disclosed merger of The Winthrop Corporation, the parent company of Wright Investors’ Service, with a wholly owned subsidiary of National Patent Development Corporation was completed during December. With this merger, Wright Investors’ Service fully expects to build on its 50-year tradition of quality and disciplined investing and to continue to earn the trust that you have shown in us. If you have any questions on this or any other investment or wealth management matter, please contact me. Sincerely, Peter M. Donovan Chairman & CEO 3 Management Discussion (Unaudited) WRIGHTEQUITYFUNDS SELECTED BLUE CHIP FUND   The Wright Selected Blue Chip Fund (WSBC), which is a mid-cap blend fund, had a total return of +2.8% in the fourth quarter; its benchmark, the S&P MidCap 400 Index, returned +3.6%. For the full year, WSBC had a total return of +16%, compared to +17.9% for the Fund’s benchmark. Small and midcap stocks generally outperformed large cap stocks in Q4 and for the full year 2012. The main positive contributors to the Fund’s performance in the fourth quarter were financial, information technology and energy stocks. The biggest detractor from performance was the consumer discretionary sector. For full year 2012, the biggest contributor by far was the energy sector, mainly due to stock selection. Energy stocks in the Fund had a return of more than 50% during the year and contributed more than 2.5 percentage points to the Fund’s total return. The biggest negative contributors were health care and consumer discretionary stocks, mainly due to adverse stock selection. Among individual holdings, the biggest positive contributor to the Fund’s performance in the fourth quarter was BE Aerospace, a commercial aircraft manufacturer. For the full year, the main positive contributor was petroleum refiner HollyFrontier Corp., which has been a top performer most of the year and the second biggest positive contributor in Q4. The biggest negative contributor to the Fund’s performance in the fourth quarter was discounter Ross Stores, which had been one of the more positive contributors to Fund performance previously. For the full year, the biggest detractor from Fund performance was Endo Health Solutions. In the face of a still uncertain economic environment, WSBC is positioned in the mid-cap universe to take advantage of a preference for quality. WSBC continues to be tilted toward the larger companies in the S&P MidCap 400 Index, those with larger median and weighted-average market caps compared to the S&P MidCap 400 Index. WSBC’s holdings have shown better historic earnings growth than the MidCap index constituents. In the aggregate, at December 31, 2012, WSBC stocks averaged lower trailing and forward P/E multiples than those for the S&P MidCap 400 Index. WIS continues to advise diversity in investment portfolios as the best way to navigate difficult economic times. MAJOR BLUE CHIP FUND   The Wright Major Blue Chip Fund (WMBC) is managed as a blend of the large-cap growth and value stocks in the S&P 500 Composite, selected with a focus on the higher-quality issues in the index. WMBC had a total return of -1% in the fourth quarter of 2012, compared to -0.4% for the S&P 500, the Fund’s benchmark. For full year 2012, WMBC had a total return of +4.2 %, compared to +16% for the S&P 500. The Fund’s underperformance came mostly in the second and third quarters, when it underperformed the S&P 500 index by six percentage points and two percentage points, respectively. The majority of the Fund’s underperformance in the second and third quarters came from stocks that had released negative earnings guidance. Equity markets during that period were influenced by what appeared to be weakening prospects for U.S. and Chinese economic growth, the impasse over the U.S. “fiscal cliff” and lingering debt problems in Europe. Against this backdrop, companies that preannounced with negative guidance were punished disproportionately, leading to double-digit negative returns for the Fund during the period. Industrial, healthcare and information technology stocks accounted for more than half of the underperformance during this period. Cummins, Kirby Exploration, Fluor Corp in industrials; Western Digital, Intel, Cisco Systems in IT; and Humana and Endo Health Solutions in healthcare were the major underperformers on negative earnings guidance. Dollar Tree in consumer discretionary and Helmerich & Payne in energy were also negative contributors for similar reasons. Monster Beverage in the consumer staples category was down on concerns related to increased regulatory scrutiny of energy drinks in general and heightened litigation risks, while J.P. Morgan Chase, which announced a large one-time trading loss at its Chief Investment Office unit, added to the negative contribution from the financial sector. Except for a few stocks like Humana, Endo Health Solutions and Dollar Tree, all stocks that led to the underperformance in the second and third quarters subsequently recovered to post double-digit gains for the rest of the year as evidenced in the following table. 4 Management Discussion (Unaudited) Performance Performance from 2Q Stock in 2Q 2012 to December 31, 2012 Fluor Corp -17.5% 19.8% Cisco Systems -18.5% 16.7% Cummins -18.9% 12.9% Helmerich & Payne -19.3% 29.2% J P Morgan Chase -21.8% 25.0% Western Digital* -26.4% 41.2% Kirby Exploration* -28.4% 31.5% S&P 500 Index -2.8% 6.0% *No longer a holding in the portfolio as of December 31, 2012 The Fund’s performance was hurt in the fourth quarter by stock selection in the consumer discretionary sector. Dollar Tree (down 16%), Bed Bath & Beyond (down 11.3%), Ross Stores (down 16%) and TJ Maxx (down 5%) were the main negative contributors on concerns over slowdown in same-store sales. However, holiday sales for Ross Stores and TJ Maxx came in better than expectations, indicating the strength of discount stores. This should bode well for these companies in the coming quarter. The main positive contributors in the fourth quarter were energy and industrial stocks. The largest individual positive contributors to WMBC’s performance in the quarter were Murphy Oil Co. and Precision Castparts. The Fund also got positive contributions from J.P. Morgan Chase and Aflac. The biggest negative contributor for the fourth quarter was Apple Inc.; although the stock rose 33% in price during the year, it fell 20% in the fourth quarter. For full year 2012, the largest negative impact on the Fund’s performance came from stock selection in consumer discretionary, financials and information technology sectors. The Fund had an underweight position in the former two sectors and an overweight position in information technology. The main positive contributors for the year were energy and utility stocks. For the full year, the biggest positive contributor was biotech firm Amgen, followed by Aflac. The biggest negative contributors were Monster Beverage and Humana. U.S. stocks had negative returns in the fourth quarter of 2012, but positive returns for the full year. Foreign stocks generally outperformed their U.S. counterparts in both periods. The U.S. economy improved in the second half of the year compared to the first part of the year although it continued to muddle through with subpar growth, especially in job creation, which has become the Federal Reserve’s main focus of concern. At the same time, investors were hesitant about the outcome of the U.S. presidential election and the looming fiscal cliff of tax increases and budget cuts that were scheduled to take effect at the beginning of 2013. By contrast, the situation outside the U.S. appeared to improve. While the euro zone economy was projected to remain in recession at least through the first half of 2013 and growth projected to be weak after that, the political situation, which seemingly went through a weekly crisis in 2011 and the first half of 2012, has been relatively peaceful since the summer. Government bond yields in several of the most fragile countries in the euro zone, namely Greece, Portugal, Spain and Italy, have dropped sharply since the European Central Bank announced in July it would do “whatever it takes” to save the euro currency. European stocks rose in response. In Asia, the Chinese export engine has started to reaccelerate, boosting the country’s stock markets in December. Japan elected a pro-stimulus government that has promised strong anti-deflationary policies; Japanese stocks rose sharply in December as the yen fell to a multiyear low, making Japanese products more competitive in overseas markets. As we move into 2013, the economic environment remains uncertain. While the U.S. Congress was able to resolve the fiscal cliff issue by passing legislation to raise taxes on the highest earners, it paid scant attention to the spending side of the budget. That sets the stage for the next likely standoff on raising the federal debt ceiling, which the Treasury is likely to bump up against by mid-February after it exhausts all of its “extraordinary measures” to pay its obligations. It now looks like the White House and Congress will have a three-month window to arrive at a new budget, during which the Treasury debt ceiling will be temporarily raised. This will be only a temporary fix, meaning it and other important issues, such as tax code overhaul and entitlement spending, will have to be addressed again down the road, but it does offer Washington the opportunity to get serious about our current and prospective fiscal imbalances. Meanwhile, the Federal Reserve has remained committed to stimulating economic 5 Management Discussion (Unaudited) growth through its quantitative easing policies, now in their fourth iteration as of December 2012. While one can argue as to the effectiveness of such bond buying in boosting the real economy, they appear to have moved investors into riskier assets, which have raised the values of equities and corporate bonds. Recent U.S. economic indicators don’t signal recession, but WIS believes they don’t offer much reason to expect more than 2% growth any time soon. Such a growth rate, while better than the recession that Europe is mired in, is not enough to boost employment to the degree necessary, a fact that we expect will keep a lid on consumer spending. We believe therefore that corporate profits will do well in 2013 just to match 2012’s estimated 5% growth rate. In our view, WMBC is well positioned for such an environment, with its focus on stocks that are, on average, of higher quality than those that make up the S&P 500. WMBC has a higher median market capitalization and a substantially better earnings growth record over the past five years than the S&P 500, while offering attractive valuations. Based on current and forward earnings, the WMBC’s P/E multiples are lower than the S&P 500’s comparable P/E multiples. INTERNATIONAL BLUE CHIP FUND   International stocks outperformed their U.S. counterparts by a fairly wide margin in the fourth quarter of 2012 and by a narrower margin for the full year. The Wright International Blue Chip Fund (WIBC) had a total return of +5.8% in the fourth quarter, compared to its benchmark, the MSCI World ex U.S Index, which returned +6%. For the full year, WIBC had a total return of +14.5%, below the +16.4% return for the Fund’s benchmark. The energy sector was the biggest positive contributor to WIBC’s performance in the fourth quarter, while industrials were the biggest detractor, as they had been in the third quarter. For the full year, materials stocks were the main contributor to return by a wide margin, as they had been through much of the year; materials were also the second biggest positive contributor in the fourth quarter. For the full year, consumer discretionary stocks were the biggest negative contributor, followed by industrials and financials. The biggest individual positive contributors to the Fund’s performance in Q4 were two German stocks, Volkswagen and chemical maker BASF, followed by Sanofi, the French pharmaceuticals company. These three stocks were also substantial contributors to the Fund’s performance for the full year, although the top contributor remained Legal & General Group, a London-based financial services company. The biggest negative contributor to the Fund’s fourth-quarter performance was KDDI Corp., the Japanese telecom provider, which had been a positive contributor in the first nine months of 2012. The biggest detractor from Fund performance for the full year was Japanese electronics retailer Yamada Denki; the company was also the second largest negative contributor in the fourth quarter. Looking ahead, WIBC retains an overweight position in Asia, reflecting our view that the greatest economic growth over the next several years will most likely come from emerging markets such as China. While even China’s growth has been restrained by weaker growth in Europe and the U.S. and its recent territorial dispute with Japan, its largest trading partner, recent economic statistics indicate that the country’s exports are growing again. WIBC also holds overweight positions in materials, energy and consumer discretionary stocks and is underweight in consumer staples. In the aggregate, WIBC holdings are priced at significant discounts to the MSCI World ex U.S. Index in terms of current price/earnings ratio. We continue to see the inclusion of international stocks as likely to enhance risk-adjusted returns in diversified investment portfolios, as was demonstrated in their Q4 and 2012 performance. WRIGHT FIXED INCOME FUNDS TOTAL RETURN BOND FUND The Wright Total Return Bond Fund (WTRB), a diversified bond fund, returned +0.15% in the fourth quarter of 2012, slightly below the +0.2% return for its benchmark, the Barclays U.S. Aggregate Bond Index. For full year 2012, the Fund returned +4.16%, also slightly below the +4.2% return for the Fund’s benchmark. WTRB had a yield of 1.58% as of December 31, 2012, calculated according to SEC guidelines. Dividends paid by this Fund may be more or less than implied by this yield. 6 Management Discussion (Unaudited) WTRB’s sector allocation remains significantly overweight in corporate bonds and underweight in Treasury bonds relative to the Barclays U.S. Aggregate Bond Index, which worked in the Fund’s favor in both the fourth quarter and the full year. Corporate bonds outperformed long-term Treasurys by a wide margin during both periods. As spreads against Treasurys continued to narrow, the Fund in Q4 further reduced its exposure to Treasury securities while increasing its exposure to mortgage-backed securities and corporate bonds. At the end of Q4, the Fund’s sector weightings were: Treasury bonds 10% versus 36% for the Barclays U.S. Aggregate Bond Index; corporates 48% versus 27%; mortgages 27% versus 31%; commercial mortgages 9% versus 2%; agency bonds 0% versus 5%; asset-backed securities 1% versus 0%; and 6% in cash versus 0%. In terms of credit quality, 52% of the Fund’s assets were in AAA-rated securities at the end of 2012, versus 74% for the benchmark; 23% was in A-rated paper versus 11% for the benchmark; and 20% was in BBB-rated securities versus 11% for the benchmark. CURRENT INCOME FUND The Wright Current Income Fund (WCIF) returned -0.2% in the fourth quarter of 2012, outperforming the Barclays GNMA Backed Bond Index, the Fund’s benchmark, which returned -0.3%. For the full year, the Fund returned +3.1%, ahead of the benchmark’s +2.4 % return. WCIF is managed to be invested in GNMA issues (mortgage-based securities, known as Ginnie Maes, guaranteed by the full faith and credit of the U.S. government) and other mortgage-based securities. The -0.2% return in the mortgage-backed sector of the bond market in the fourth quarter of 2012 trailed the +0.2% return for the Barclays Capital U.S. Aggregate Bond Index as well as the -0.1% return for U.S. Treasury securities. For all of 2012, WCIF outpaced mortgage-backed securities generally (+3.1% versus +2.6%), as well as U.S. Treasurys (+2.0%). The WCIF Fund is actively managed to maximize income and minimize principal fluctuation. WCIF had a yield of 1.75% at December 31, 2012, calculated according to SEC guidelines. Dividends paid by this Fund may be more or less than implied by this yield. In addition to its holdings in GNMA-backed mortgage issues, WCIF also holds issues backed by Fannie Mae (FNMA) and Freddie Mac (FHLMC). Fannie Mae securities (-0.16%) and Freddie Mac (-0.24%) both slightly outperformed GNMA-backed bonds in Q4. For the full year, both Fannie Maes (+2.8%) and Freddie Macs (+2.5%) again slightly outperformed GNMAs At the end of 2012, the WCIF Fund was 97.4% invested in agency-backed mortgages, up from 95% at the end of Q3. The Fund lowered its cash position back to 2% at year-end 2012 from 4% three months earlier; it had been at 2% at mid-year 2012. The Fund continued to have a higher average coupon than the GNMA benchmark, reflecting the Fund’s mandate to maximize income. At the end of Q4, WCIF’s average coupon was 5.5%, compared to 4.3% for the GNMA benchmark. The emphasis on well-seasoned higher-coupon issues contributes to the Fund’s lesser negative convexity compared to the GNMA benchmark, which tends to result in a more stable performance when interest rates are volatile. In 2012, the Fund’s overweight position in higher-coupon bonds enhanced the Fund’s relative performance. During the fourth quarter, WCIF slightly increased its position in mortgages with lower coupons and slightly reduced its position in higher-coupon mortgages, which are more vulnerable to prepayments, i.e., refinancing risk. Never­theless, the Fund remains overweight in higher-coupon mortgages relative to its benchmark. At the end of December 2012, the Fund held 78% of its assets in mortgages with 5%-8% coupons, compared with 29% for the benchmark. The Fund also held 18% of its assets in 3%-5% mortgages, compared with 71% for the benchmark. The Fund’s biggest positions are in mortgages with 5%-6% coupons (36% of the portfolio) and 6%-7% coupons (33% of the portfolio). These positions were larger than benchmark holdings of 23% in 5%-6% coupons and 6% in 6-7% coupons. The average maturity of securities held by the Fund at the end of December 2012 was 4.3 years versus 4.1 years for the benchmark, while the Fund’s average duration was 2.5 years compared to 2.6 years for the index. 7 Performance Summaries(Unaudited) Important The Total Investment Return is the percent return of an initial $10,000 investment made at the beginning of the period to the ending redeemable value assuming all dividends and distributions are reinvested. After-tax returns are calculated using the historical highest individual federal marginal income tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investor's tax situation and may differ from those shown. After-tax returns are not relevant to investors who hold their fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Past performance is not predictive of future performance. WRIGHT SELECTED BLUE CHIP EQUITIES FUND Growth of $10,000 Invested 1/1/03 Through 12/31/12 Average Annual Total Return Last 1 Yr Last 5 Yrs Last 10 Yrs — WSBC - Return before taxes % % % - Return after taxes on distributions % % % - Return after taxes on distributions and sales of fund shares % % % — S&P MidCap 400* % % % Average of Morningstar Mid Cap Value/Blend Funds** % % % Investment Value as of 12/31/12 (in thousands $) — WSBC $ — S&P MidCap 400* $ Average of Morningstar Mid Cap Value/Blend Funds** $ *The Fund’s average annual return is compared with that of the S&P MidCap 400, an unmanaged index of stocks in a broad range of industries with market capitalizations of a few billion or less. The performance of the S&P MidCap 400, unlike that of the Fund, reflects no deductions for fees, expense or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.46%.However, Wright and Wright Investors’ Service Distributors, Inc. (“WISDI”) have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.40%, which is in effect until April 30, 2013.During the year, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower.Returns greater than one year are annualized. **Morningstar Mid Cap Funds represent the average return of 147 current funds ex multi-share classes in the Mid Cap Blend category reported in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 8 Performance Summaries(Unaudited) WRIGHT SELECTED BLUE CHIP EQUITIES FUND Industry Weightings Ten Largest Stock Holdings % of net assets @ 12/31/12 % of net assets @ 12/31/12 Capital Goods % Consumer Services % Alliance Data Systems Corp. % Materials % Transportation % Universal Health Services, Inc. –Class B % Retailing % Technology Hardware & Equipment % Valspar Corp. % Software & Services % Food, Beverage & Tobacco % AGCO Corp. % Insurance % Pharmaceuticals & Biotechnology % HollyFrontier Corp. % Health Care Equipment & Services % Commercial & Professional Services % Waddell & Reed Financial, Inc. –Class A % Diversified Financials % Real Estate % B/E Aerospace, Inc. % Utilities % Industrial % Advance Auto Parts, Inc. % Energy % Semiconductors & Semiconductor Equipment % HCC Insurance Holdings, Inc. ValueClick, Inc. % % Banks % Commercial Services & Supplies % Consumer Durables & Apparel % 9 Performance Summaries(Unaudited) WRIGHT MAJOR BLUE CHIP EQUITIES FUND Growth of $10,000 Invested 1/1/03 Through 12/31/12 Average Annual Total Return Last 1 Yr Last 5 Yrs Last 10 Yrs — WMBC - Return before taxes % -1.95 % % - Return after taxes on distributions % -2.05 % % - Return after taxes on distributions and sales of fund shares % -1.66 % % — S&P 500* % % % Average of Morningstar Large Cap Value/Blend Funds** % % % Investment Value on 12/31/12 (in thousands $) — WMBC $ — S&P 500* $ Average of Morningstar Large Cap Value/Blend Funds** $ *The Fund’s average annual return is compared with that of the S&P 500, an unmanaged index of 500 widely held common stocks that generally indicates the performance of the market. The performance of the S&P 500, unlike that of the Fund, reflects no deductions for fees, expenses or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.70%.However, Wright and WISDI have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.40%, which is in effect until April 30, 2013.During the year, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower.Returns greater than one year are annualized. **Morningstar Large Cap Funds represent the average return of 513 current funds ex multi-share classes in the Large Cap Blend category reported in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 10 Performance Summaries(Unaudited) WRIGHT MAJOR BLUE CHIP EQUITIES FUND Industry Weightings Ten Largest Stock Holdings % of net assets @ 12/31/12 % of net assets @ 12/31/12 Software & Services % Materials % JPMorgan Chase & Co. % Capital Goods % Health Care Equipment & Services % Chevron Corp. % Pharmaceuticals & Biotechnology % Food & Staples Retailing % Microsoft Corp. % Energy % Insurance % Coca-Cola Co. % Diversified Financials % Semiconductors & Semiconductor Equipment % Cisco Systems, Inc. Walgreen Co. % % Retailing % Consumer Durables & Apparel % Amgen, Inc. % Food, Beverage & Tobacco % Consumer Services % General Dynamics Corp. % Technology Hardware & Equipment % Transportation % Aflac, Inc. % Precision Castparts Corp. % 11 Performance Summaries(Unaudited) WRIGHT INTERNATIONAL BLUE CHIP EQUITIES FUND Growth of $10,000 Invested 1/1/03 Through 12/31/12 Average Annual Total Return Last 1 Yr Last 5 Yrs Last 10 Yrs — WIBC - Return before taxes % -6.08 % % - Return after taxes on distributions % -6.52 % % - Return after taxes on distributions and sales of fund shares % -5.11 % % — MSCI World ex U.S. Index* % -3.43 % % Average of Morningstar Foreign Large Blend Funds** % -3.57 % % Investment Value as of 12/31/12 (in thousands $) — WIBC $ — MSCI World ex U.S. Index* $ Average of Morningstar Foreign Large Blend Funds** $ *The Fund’s average annual return is compared with that of the MSCI World ex U.S. Index. While the Fund does not seek to match the returns of this index, this unmanaged index generally indicates foreign stock market performance. The performance of the MSCI World ex U.S. Index, unlike that of the Fund, reflects no deductions for fees, expenses or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.78%.However, Wright and WISDI have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.85%, which is in effect until April 30, 2013.Returns greater than one year are annualized. Shares held less than 90 days will be subject to a 2.00% redemption fee. **Morningstar International Equity Funds represent the average of 210 current funds ex multi-share classes in the Foreign Large Blend category reported in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 12 Performance Summaries(Unaudited) WRIGHT INTERNATIONAL BLUE CHIP EQUITIES FUND Country Weightings Ten Largest Stock Holdings % of net assets @ 12/31/12 % of net assets @ 12/31/12 United Kingdom % Netherlands % Nestle SA % Japan % Singapore % Sanofi % Germany % Spain % BASF SE % France % Italy % AstraZeneca PLC % Switzerland % China % Legal & General Group PLC % Australia % Sweden % Toronto-Dominion Bank (The) % Canada % Denmark % KDDI Corp. % Norway % Luxembourg % BHP Billiton PLC % Hong Kong % Total SA % Jardine Cycle & Carriage, Ltd. % 13 Performance Summaries(Unaudited) WRIGHT TOTAL RETURN BOND FUND Growth of $10,000 Invested 1/1/03 Through 12/31/12 Average Annual Total Return Last 1 Yr Last 5 Yrs Last 10 Yrs — WTRB - Return before taxes % % % - Return after taxes on distributions % % % - Return after taxes on distributions and sales of fund shares % % % — Barclays U.S. Aggregate Bond Index* % % % Average of Morningstar Intermediate Term Bond Funds** % % % Investment Value as of 12/31/12 (in thousands $) — WTRB $ — Barclays U.S. Aggregate Bond Index* $ Average of Morningstar Intermediate Term Bond Funds** $ *The Fund’s average annual return is compared with that of the Barclays U.S. Aggregate Bond Index, an unmanaged index that is a broad representation of the investment-grade fixed income market in the U.S. The Barclays U.S. Aggregate Bond Index,unlike the Fund, reflects no deductions for fees, expenses or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.37%.However, Wright and WISDI have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 0.95%, which is in effect until April 30, 2013.During the year, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower.Returns greater than one year are annualized. **Morningstar average represents the return of 324 current funds ex multi-share classes in the Intermediate Term Bond category in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 14 Performance Summaries(Unaudited) WRIGHT TOTAL RETURN BOND FUND Holdings by Security Type Five Largest Bond Holdings % of net assets @ 12/31/12 % of net assets @ 12/31/12 Asset-Backed Securities % U.S. Treasury Bond 3.13% 02/15/42 % Corporate Bonds % GNMA, Series 2010-44, Class NK 4.00% 10/20/37 % Mortgage-Backed Securities % U.S. Treasury Note 3.88% 05/15/18 % U.S. Treasuries % FHLMC, Series 2627, Class MW 5.00% 06/15/23 % FNMA Pool #888366 7.00% 04/01/37 % Holdings by Credit Quality % of net assets @ 12/31/12 A 23 % Aa 4 % Aaa 52 % BBB 20 % <BBB 1 % U.S. Government Agencies 0 % U.S. Treasuries 0 % 15 Performance Summaries(Unaudited) WRIGHT CURRENT INCOME FUND Growth of $10,000 Invested 1/1/03 Through 12/31/12 Average Annual Total Return Last 1 Yr Last 5 Yrs Last 10 Yrs — WCIF - Return before taxes % % % - Return after taxes on distributions % % % - Return after taxes on distributions and sales of fund shares % % % — Barclays GNMA Backed Bond Index* % % % Average of Morningstar Government Mortgage Funds** % % % Investment Value as of 12/31/12 (in thousands $) — WCIF $ — Barclays GNMA Backed Bond Index* $ Average of Morningstar Government Mortgage Funds** $ *The Fund’s average annual return is compared with that of the Barclays GNMA Backed Bond Index. While the Fund does not seek to match the returns of the Barclays GNMA Backed Bond Index, Wright believes that this unmanaged index generally indicates the performance of government and corporate mortgage-backed bond markets. The Barclays GNMA Backed Bond Index, unlike the Fund, reflects no deductions for fees, expenses or taxes. As stated in the current prospectus, the Fund’s annual operating expense ratio (gross) is 1.20%.However, Wright and WISDI have contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.00%, which is in effect until April 30, 2013. During the year, certain fees were waived and/or expenses reimbursed; otherwise, returns would have been lower.Returns greater than one year are annualized. **The Morningstar Government Mortgage Fund Average represents the average return of all 84 current funds ex multi-share classes in the Intermediate Government category reported in the Morningstar, Inc. database.© 2013 Morningstar, Inc. All Rights Reserved.The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information.Past performance is no guarantee of future results. 16 Performance Summaries(Unaudited) WRIGHT CURRENT INCOME FUND Holdings by Security Type Five Largest Bond Holdings % of net assets @ 12/31/12 % of net assets @ 12/31/12 GNMA, Series 2010-116, Class PB 5.00% 06/16/40 % Agency Mortgage-Backed Securities % GNMA II Pool #004828 4.50% 10/20/40 % FNMA Pool #MA0641 4.00% 02/01/31 % GNMA, Series 2009-14, Class AG 4.50% 03/20/39 % FNMA Pool #689108 5.50% 02/01/33 % Weighted Average Maturity @ 12/31/12 Years 17 Fund Expenses (Unaudited) Example: As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including redemption fees (if applicable); and (2) ongoing costs including management fees; distribution or service fees; and other fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in a fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2012 – December 31, 2012). Actual Expenses: The first line of the tables shown on the following page provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second line of the tables provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in your Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees (if applicable).Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 18 Fund Expenses (Unaudited) EQUITY FUNDS FIXED-INCOME FUNDS Wright Selected Blue Chip Equities Fund Wright Total Return Bond Fund Beginning Ending Expenses Paid Beginning Ending Expenses Paid Account Value (7/1/12) Account Value (12/31/12) During Period* Account Value (7/1/12) Account Value (12/31/12) During Period* (7/1/12-12/31/12) (7/1/12-12/31/12) Actual Fund Shares Actual Fund Shares Hypothetical (5% return per year before expenses) Hypothetical (5% return per year before expenses) Fund Shares Fund Shares *Expenses are equal to the Fund’s annualized expense ratio of 1.40% multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2012. *Expenses are equal to the Fund’s annualized expense ratio of 0.95% multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2012. Wright Major Blue Chip Equities Fund Wright Current Income Fund Beginning Ending Expenses Paid Beginning Ending Expenses Paid Account Value (7/1/12) Account Value(12/31/12) During Period* Account Value (7/1/12) Account Value(12/31/12) During Period* (7/1/12-12/31/12) (7/1/12-12/31/12) Actual Fund Shares Actual Fund Shares Hypothetical (5% return per year before expenses) Hypothetical (5% return per year before expenses) Fund Shares Fund Shares *Expenses are equal to the Fund’s annualized expense ratio of 1.40% multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2012. *Expenses are equal to the Fund’s annualized expense ratio of 0.90% multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2012 Wright International Blue Chip Equities Fund Beginning Ending Expenses Paid Account Value (7/1/12) Account Value(12/31/12) During Period* (7/1/12-12/31/12) Actual Fund Shares Hypothetical (5% return per year before expenses) Fund Shares *Expenses are equal to the Fund’s annualized expense ratio of 1.85% multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period).The example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on June 30, 2012. 19 Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments – As of December 31, 2012 Shares Value Shares Value EQUITY INTERESTS - 98.9% MEDNAX, Inc.* $ Omnicare, Inc. BANKS - 5.0% ResMed, Inc. Commerce Bancshares, Inc. $ Universal Health Services, Inc. - Class B East West Bancorp, Inc. $ Fulton Financial Corp. $ INDUSTRIAL - 1.2% Gardner Denver, Inc. $ CAPITAL GOODS - 11.9% AGCO Corp.* $ Alliant Techsystems, Inc. INSURANCE - 7.1% B/E Aerospace, Inc.* American Financial Group, Inc. $ Hubbell, Inc. - Class B Everest Re Group, Ltd. KBR, Inc. HCC Insurance Holdings, Inc. Regal-Beloit Corp. Reinsurance Group of America, Inc. Terex Corp.* WR Berkley Corp. Timken Co. $ URS Corp. $ MATERIALS - 9.6% Albemarle Corp. $ COMMERCIAL & PROFESSIONAL SERVICES - 2.3% Ashland, Inc. Deluxe Corp. $ Domtar Corp. FTI Consulting, Inc.* NewMarket Corp. Towers Watson & Co. - Class A Rock-Tenn Co. - Class A $ Valspar Corp. $ COMMERCIAL SERVICES & SUPPLIES - 0.5% AECOM Technology Corp.* $ PHARMACEUTICALS & BIOTECHNOLOGY - 2.4% Endo Health Solutions, Inc.* $ United Therapeutics Corp.* CONSUMER DURABLES & APPAREL - 3.5% $ Jarden Corp.* $ PVH Corp. Tupperware Brands Corp. REAL ESTATE - 2.2% $ Jones Lang LaSalle, Inc. $ Rayonier, Inc. (REIT) $ CONSUMER SERVICES - 3.5% Brinker International, Inc. $ Cheesecake Factory, Inc. (The) RETAILING - 8.8% $ Aaron's, Inc. $ Advance Auto Parts, Inc. American Eagle Outfitters, Inc. DIVERSIFIED FINANCIALS - 5.4% Ascena Retail Group, Inc.* Affiliated Managers Group, Inc.* $ Dick's Sporting Goods, Inc. Raymond James Financial, Inc. Foot Locker, Inc. Waddell & Reed Financial, Inc. - Class A PetSmart, Inc. $ Rent-A-Center, Inc. Ross Stores, Inc. $ ENERGY - 5.1% Helix Energy Solutions Group, Inc.* $ HollyFrontier Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 0.9% Superior Energy Services, Inc.* Fairchild Semiconductor International, Inc.* $ $ Skyworks Solutions, Inc.* $ FOOD, BEVERAGE & TOBACCO - 3.1% Ingredion, Inc. $ SOFTWARE & SERVICES - 8.7% Universal Corp. Alliance Data Systems Corp.* $ $ Cadence Design Systems, Inc.* DST Systems, Inc. Jack Henry & Associates, Inc. HEALTH CARE EQUIPMENT & SERVICES - 6.1% MICROS Systems, Inc.* Community Health Systems, Inc. $ Synopsys, Inc.* Cooper Cos., Inc. (The) See Notes to Financial Statements 20 Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments – As of December 31, 2012 Shares Value SOFTWARE & SERVICES (CONTINUED) ValueClick, Inc.* $ $ TECHNOLOGY HARDWARE & EQUIPMENT - 3.1% Arrow Electronics, Inc.* $ Avnet, Inc.* QLogic Corp.* Tech Data Corp.* Vishay Intertechnology, Inc.* $ TRANSPORTATION - 3.3% Alaska Air Group, Inc.* $ JB Hunt Transport Services, Inc. Kansas City Southern $ UTILITIES - 5.2% Cleco Corp. $ NV Energy, Inc. ONEOK, Inc. UGI Corp. $ TOTAL EQUITY INTERESTS - 98.9% $ (identified cost, $23,462,715) TOTAL INVESTMENTS — 98.9% $ (identified cost, $23,462,715) OTHER ASSETS, IN EXCESS OF LIABILITIES — 1.1% NET ASSETS — 100.0% $ REIT — Real Estate Investment Trust *Non-income producing security. See Notes to Financial Statements 21 Wright Selected Blue Chip Equities Fund (WSBC) STATEMENT OF ASSETS AND LIABILITIES STATEMENT OF OPERATIONS As of December 31, 2012 For the Year Ended December 31, 2012 ASSETS: TRUE INVESTMENT INCOME (Note 1C) TRUE Investments, at value 2.00E+07 Dividend income $ (identified cost $23,462,715) (Note 1A) $ Total investment income $ Receivable for fund shares sold Receivable for investment securities sold Expenses – Dividends receivable Investment adviser fee (Note 3) $ Prepaid expenses and other assets Administrator fee (Note 3) Total assets $ Trustee expense (Note 3) Custodian fee LIABILITIES: Accountant fee Outstanding line of credit (Note 8) $ Distribution expenses (Note 4) Payable for fund shares reacquired Transfer agent fee Accrued expenses and other liabilities Printing Total liabilities $ Shareholder communications NET ASSETS $ Audit services Legal services NET ASSETS CONSIST OF: Compliance services Paid-in capital $ Registration costs Accumulated net realized gain on investments Interest expense (Note 8) Undistributed net investment income Miscellaneous Unrealized appreciation on investments Total expenses $ Net assets applicable to outstanding shares $ Deduct – SHARES OF BENEFICIAL INTEREST OUTSTANDING AT $0.(UNLIMITED SHARES AUTHORIZED) Waiver and/or reimbursement by the principal underwriter and/or investment adviser (Note 4) $ Net expenses $ NET ASSET VALUE, OFFERING PRICE, AND REDEMPTION PRICE PER SHARE OF BENEFICIAL INTEREST $ Net investment income $ REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investment transactions $ Net change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain on investments $ Net increase in net assets from operations $ See Notes to Financial Statements 22 Wright Selected Blue Chip Equities Fund (WSBC) Years Ended STATEMENTS OF CHANGES IN NET ASSETS December 31, 2012 December 31, 2011 INCREASE (DECREASE) IN NET ASSETS: From operations – Net investment income (loss) $ $ ) 0 Net realized gain on investment transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets from operations $ $ ) Distributions to shareholders (Note 2) From net investment income $ ) $ - From net realized capital gains ) - Total distributions $ ) $ - Net increase (decrease) in net assets resulting from fund share transactions (Note 6) $ ) $ Net increase (decrease) in net assets $ ) $ ## NET ASSETS: At beginning of year At end of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME INCLUDED IN NET ASSETS AT END OF YEAR $ $ - See Notes to Financial Statements 23 Wright Selected Blue Chip Equities Fund (WSBC) These financial highlights reflect selected data for a share outstanding throughout each year. Years Ended December 31, FINANCIAL HIGHLIGHTS Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss)(1) Net realized and unrealized gain (loss) ) ) Total income (loss) from investment operations ) ) Less distributions: From net investment income ) — ) — — From net realized gains ) — — — ) Total distributions ) — ) — ) Net asset value, end of year $ Total Return(2) % )% % % )% Ratios/Supplemental Data(3): Net assets, end of year (000 omitted) Ratios (As a percentage of average daily net assets): Net expenses % Net expenses after custodian fee reduction N/A N/A N/A % % Net investment income (loss) % )% )% % )% Portfolio turnover rate 54 % 82 % 60 % 41 % 72 % For the years ended December 31, 2012, 2011, 2010, 2009 and 2008 For the years ended December 31, 2012, 2011, 2010, 2009 and 2008 Computed using average shares outstanding. Total return is calculated assuming a purchase at the net asset value on the first day and a sale at the net asset value on the last day of each year reported. Dividends and distributions, if any, are assumed to be reinvested at the net asset value on the reinvestment date. For each of the years presented, the operating expenses of the Fund were reduced by a waiver of fees and/or allocation of expenses to the principal underwriter and/or investment adviser. Had such action not been undertaken, expenses and net investment income (loss) ratios would have been as follows: Ratios (As a percentage of average daily net assets): Expenses % Expenses after custodian fee reduction N/A N/A N/A % % Net investment income (loss) % )% )% )% )% See Notes to Financial Statements. 24 Wright Major Blue Chip Equities Fund (WMBC) Portfolio of Investments – As of December 31, 2012 Shares Value Shares Value EQUITY INTERESTS - 99.5% Bristol-Myers Squibb Co. $ Forest Laboratories, Inc.* Gilead Sciences, Inc.* CAPITAL GOODS - 12.1% Johnson & Johnson 3M Co. $ $ Cummins, Inc. Fastenal Co. Fluor Corp. RETAILING - 7.9% General Dynamics Corp. Amazon.com, Inc.* $ Precision Castparts Corp. Bed Bath & Beyond, Inc.* WW Grainger, Inc. Dollar Tree, Inc.* $ priceline.com, Inc.* Ross Stores, Inc. TJX Cos., Inc. CONSUMER DURABLES & APPAREL - 2.0% $ Coach, Inc. $ Mattel, Inc. NIKE, Inc. - Class B SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 3.1% Ralph Lauren Corp. Intel Corp. $ $ SOFTWARE & SERVICES - 13.9% CONSUMER SERVICES - 0.5% Accenture PLC - Class A $ Starbucks Corp. $ Google, Inc. - Class A* Mastercard, Inc. - Class A Microsoft Corp. DIVERSIFIED FINANCIALS - 8.0% Oracle Corp. IntercontinentalExchange, Inc.* $ Visa, Inc., Class A JPMorgan Chase & Co. $ T. Rowe Price Group, Inc. $ TECHNOLOGY HARDWARE & EQUIPMENT - 7.0% Apple, Inc. $ ENERGY - 8.4% Cisco Systems, Inc. Chevron Corp. $ $ Helmerich & Payne, Inc. Murphy Oil Corp. $ TRANSPORTATION - 0.5% CH Robinson Worldwide, Inc. $ FOOD & STAPLES RETAILING - 3.5% TOTAL EQUITY INTERESTS - 99.5% $ Walgreen Co. $ (identified cost, $15,668,913) SHORT-TERM INVESTMENTS - 0.0% FOOD, BEVERAGE & TOBACCO - 7.5% Fidelity Government Money Market Fund, 0.01% (1) $ Brown-Forman Corp. - Class B $ Coca-Cola Co. (The) TOTAL SHORT-TERM INVESTMENTS - 0.0% $ Monster Beverage Corp.* (identified cost, $1,670) $ TOTAL INVESTMENTS — 99.5% $ (identified cost, $15,670,583) HEALTH CARE EQUIPMENT & SERVICES - 4.8% Humana, Inc. $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.5% Stryker Corp. $ NET ASSETS — 100.0% $ PLC — Public Limited Company INSURANCE - 3.3% *Non-income producing security. Aflac, Inc. $ (1)Variable rate security. Rate presented is as of December 31, 2012. MATERIALS - 4.9% CF Industries Holdings, Inc. $ Freeport-McMoRan Copper & Gold, Inc. Monsanto Co. $ PHARMACEUTICALS & BIOTECHNOLOGY - 12.1% Amgen, Inc. $ Biogen Idec, Inc.* See Notes to Financial Statements. 25 Wright Major Blue Chip Equities Fund (WMBC) STATEMENT OF ASSETS AND LIABILITIES STATEMENT OF OPERATIONS As of December 31, 2012 For the Year Ended December 31, 2012 ASSETS: TRUE INVESTMENT INCOME (Note 1C) TRUE Investments, at value 2.00E+07 Dividend income $ (identified cost $15,670,583) (Note 1A) $ ##### Total investment income $ Receivable for fund shares sold Receivable for investment securities sold Expenses – Dividends receivable Investment adviser fee (Note 3) $ Prepaid expenses and other assets Administrator fee (Note 3) Total assets $ Trustee expense (Note 3) Custodian fee LIABILITIES: Accountant fee Outstanding line of credit (Note 8) $ Distribution expenses (Note 4) Payable for fund shares reacquired Transfer agent fee Accrued expenses and other liabilities Printing 70 Total liabilities $ Shareholder communications NET ASSETS $ Audit services Legal services NET ASSETS CONSIST OF: Compliance services Paid-in capital $ Registration costs Accumulated net realized loss on investments ) Interest expense (Note 8) Undistributed net investment income Miscellaneous Unrealized depreciation on investments ) Total expenses $ Net assets applicable to outstanding shares $ Deduct – SHARES OF BENEFICIAL INTEREST OUTSTANDING AT $0.(UNLIMITED SHARES AUTHORIZED) Waiver and/or reimbursement by the principal underwriter and/or investment adviser (Note 4) $ ) Net expenses $ NET ASSET VALUE, OFFERING PRICE, AND REDEMPTION PRICE PER SHARE OF BENEFICIAL INTEREST $ Net investment income $ REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized loss on investment transactions $ ) Net change in unrealized appreciation (depreciation) on investments Net realized and unrealized gain on investments $ Net increase in net assets from operations $ See Notes to Financial Statements. 26 Wright Major Blue Chip Equities Fund (WMBC) Years Ended STATEMENTS OF CHANGES IN NET ASSETS December 31, 2012 December 31, 2011 INCREASE (DECREASE) IN NET ASSETS: From operations – Net investment income (loss) $ $ ) 0 Net realized gain (loss) on investment transactions ) Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations $ $ Distributions to shareholders (Note 2) From net investment income $ ) $ - Total distributions $ ) $ - Net decrease in net assets resulting from fund share transactions (Note 6) $ ) $ ) Net decrease in net assets $ ) $ ) ## NET ASSETS: At beginning of year At end of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME INCLUDED IN NET ASSETS AT END OF YEAR $ $ - See Notes to Financial Statements. 27 Wright Major Blue Chip Equities Fund (WMBC) These financial highlights reflect selected data for a share outstanding throughout each year. Years Ended December 31, FINANCIAL HIGHLIGHTS Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income (loss)(1) ) Net realized and unrealized gain (loss) ) Total income (loss) from investment operations ) Less distributions: From net investment income ) — ) ) ) Net asset value, end of year $ Total Return(2) % )% Ratios/Supplemental Data(3): Net assets, end of year (000 omitted) Ratios (As a percentage of average daily net assets): Net expenses % Net expenses after custodian fee reduction N/A N/A N/A % % Net investment income (loss) % )% Portfolio turnover rate 76 % % 68 % 69 % 58 % For the years ended December 31, 2012, 2011, 2010, 2009 and 2008 For the years ended December 31, 2012, 2011, 2010, 2009 and 2008 Computed using average shares outstanding. Total return is calculated assuming a purchase at the net asset value on the first day and a sale at the net asset value on the last day of each year reported. Dividends and distributions, if any, are assumed to be reinvested at the net asset value on the reinvestment date. For each of the years presented, the operating expenses of the Fund were reduced by a waiver of fees and/or allocation of expenses to the principal underwriter and/or investment adviser. Had such action not been undertaken, expenses and net investment income (loss) ratios would have been as follows: Ratios (As a percentage of average daily net assets): Expenses % Expenses after custodian fee reduction N/A N/A N/A % % Net investment income (loss) % )% See Notes to Financial Statements. 28 Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments – As of December 31, 2012 Shares Value Shares Value EQUITY INTERESTS - 98.5% HONG KONG - 3.4% Cheung Kong Holdings, Ltd. $ AUSTRALIA - 6.3% Power Assets Holdings, Ltd. ALS, Ltd./Queensland $ Techtronic Industries Co. Australia & New Zealand Banking Group, Ltd. Yue Yuen Industrial Holdings, Ltd. BHP Billiton, Ltd. $ Commonwealth Bank of Australia Incitec Pivot, Ltd. Orica, Ltd. ITALY - 2.4% Rio Tinto, Ltd. Enel SpA $ Westpac Banking Corp. Eni SpA (Azioni Ordinarie) $ $ CANADA - 6.3% JAPAN - 14.0% Agrium, Inc. $ Bridgestone Corp. $ Bank of Nova Scotia Daito Trust Construction Co., Ltd. BCE, Inc. Dena Co., Ltd. Catamaran Corp.* ITOCHU Corp. CGI Group, Inc. - Class A* JGC Corp. Magna International, Inc. KDDI Corp. Toronto-Dominion Bank (The) Mitsubishi Corp. $ Mitsubishi UFJ Financial Group, Inc. Nissan Motor Co., Ltd. Omron Corp. CHINA - 1.0% Shionogi & Co., Ltd. CNOOC, Ltd., ADR $ Sumitomo Corp. Toyota Motor Corp. Toyota Tsusho Corp. DENMARK - 0.7% Tsuruha Holdings, Inc. AP Moeller - Maersk A/S - Class B 32 $ Yamada Denki Co., Ltd. $ FRANCE - 9.7% Alstom SA $ LUXEMBOURG - 0.4% AtoS Tenaris SA $ AXA SA BNP Paribas SA Cie Generale des Etablissements Michelin NETHERLANDS - 3.0% PPR Aegon NV $ Sanofi ASML Holding NV Technip SA ING Groep NV* Total SA Koninklijke Boskalis Westminster NV Vivendi SA Koninklijke DSM NV $ $ GERMANY - 11.5% NORWAY - 3.8% Allianz SE $ Aker Solutions ASA $ BASF SE Statoil ASA Bayer AG Telenor ASA Bayerische Motoren Werke AG Yara International ASA Daimler AG $ Deutsche Bank AG Deutsche Boerse AG Henkel AG & Co. KGaA (Preferred Stock), 0.80% SINGAPORE - 2.9% Muenchener Rueckversicherungs AG - Class R Jardine Cycle & Carriage, Ltd. $ RWE AG Keppel Corp., Ltd. SAP AG SembCorp Industries, Ltd. Siemens AG $ Volkswagen AG $ SPAIN - 2.7% Banco Santander SA $ Gas Natural SDG SA Iberdrola SA $ See Notes to Financial Statements. 29 Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments – As of December 31, 2012 Shares Value ADR — American Depositary Receipt PLC — Public Limited Company *Non-income producing security. SWEDEN - 0.9% (1)Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $5,307 or 0.0% of net assets. Hexagon AB - Class B $ (2 ) Variable rate security. Rate presented is as of December 31, 2012. Tele2 AB - Class B $ SWITZERLAND - 8.0% Credit Suisse Group AG $ Nestle SA Novartis AG Swiss Re AG* UBS AG* Zurich Insurance Group AG (Inhaberktie) $ UNITED KINGDOM - 21.5% AstraZeneca PLC $ Aviva PLC BAE Systems PLC Barclays PLC (Ordinary) BHP Billiton PLC BP PLC Centrica PLC Ensco PLC - Class A GlaxoSmithKline PLC HSBC Holdings PLC Imperial Tobacco Group PLC Legal & General Group PLC Pearson PLC Rio Tinto PLC Rolls-Royce Holdings PLC* Rolls-Royce Holdings PLC – Class C (Preferred Stock)* (1) Royal Dutch Shell PLC - Class B SSE PLC Subsea 7 SA Vodafone Group PLC WPP PLC $ TOTAL EQUITY INTERESTS - 98.5% $ (identified cost, $26,493,504) SHORT-TERM INVESTMENTS - 1.2% Fidelity Government Money Market Fund, 0.01% (2) $ TOTAL SHORT-TERM INVESTMENTS - 1.2% $ (identified cost, $393,090) TOTAL INVESTMENTS — 99.7% $ (identified cost, $26,886,594) OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.3% NET ASSETS — 100.0% $ See Notes to Financial Statements. 30 Wright International Blue Chip Equities Fund (WIBC) STATEMENT OF ASSETS AND LIABILITIES STATEMENT OF OPERATIONS As of December 31, 2012 For the Year Ended December 31, 2012 ASSETS: TRUE INVESTMENT INCOME (Note 1C) TRUE Investments, at value 3.00E+07 Dividend income (net of foreign taxes $171,304) $ (identified cost $26,886,594) (Note 1A) $ ##### Income from securities lending (net) Foreign currency, at value Total investment income $ (identified cost $11,047) (Note 1A) ##### Receivable for fund shares sold Expenses – Dividends receivable Investment adviser fee (Note 3) $ Tax reclaims receivable Administrator fee (Note 3) Prepaid expenses and other assets Trustee expense (Note 3) Total assets $ Custodian fee Accountant fee LIABILITIES: Distribution expenses (Note 4) Payable for fund shares reacquired $ Transfer agent fee Accrued expenses and other liabilities Printing Total liabilities $ Shareholder communications NET ASSETS $ Audit services Legal services NET ASSETS CONSIST OF: Compliance services Paid-in capital $ Registration costs Accumulated net realized loss on investments and foreign currency ) Interest expense (Note 8) Undistributed net investment income Miscellaneous Unrealized appreciation on investments and foreign currency Total expenses $ Net assets applicable to outstanding shares $ Deduct – SHARES OF BENEFICIAL INTEREST OUTSTANDING AT $0.(UNLIMITED SHARES AUTHORIZED) Waiver and/or reimbursement by the principal underwriter and/or investment adviser (Note 4) $ ) Net expenses $ NET ASSET VALUE, OFFERING PRICE, AND REDEMPTION PRICE PER SHARE OF BENEFICIAL INTEREST* $ Net investment income $ * Shares redeemed or exchanges within three months of purchaseare charged a 2.00% redemption fee. REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized loss – Investment transactions $ ) Foreign currency transactions ) Net realized loss $ ) Change in unrealized appreciation (depreciation) – Investments $ Foreign currency translations ) Net change in unrealized appreciation (depreciation) $ Net realized and unrealized gain on investments and foreign currency translations $ Net increase in net assets from operations $ See Notes to Financial Statements. 31 Wright International Blue Chip Equities Fund (WIBC) Years Ended STATEMENTS OF CHANGES IN NET ASSETS December 31, 2012 December 31, 2011 INCREASE (DECREASE) IN NET ASSETS: From operations – Net investment income $ $ -23435 Net realized gain (loss) on investment and foreign currency transactions ) Net change in unrealized appreciation (depreciation) on investments and foreign currency translations ) Net increase (decrease) in net assets from operations $ $ ) Distributions to shareholders (Note 2) From net investment income $ ) $ ) Total distributions $ ) $ ) Net decrease in net assets resulting from fund share transactions (Note 6) $ ) $ ) Net decrease in net assets $ ) $ ) ## NET ASSETS: At beginning of year At end of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME INCLUDED IN NET ASSETS AT END OF YEAR $ $ See Notes to Financial Statements. 32 Wright International Blue Chip Equities Fund (WIBC) These financial highlights reflect selected data for a share outstanding throughout each year. Years Ended December 31, FINANCIAL HIGHLIGHTS Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income(1) Net realized and unrealized gain (loss) ) ) Total income (loss) from investment operations ) ) Less distributions: From net investment income ) ) ) — ) From net realized gains — ) Tax return of capital — ) Total distributions ) ) ) — ) Redemption Fees(1) — # Net asset value, end of year $ Total Return(3) % )% % % )% Ratios/Supplemental Data(4): Net assets, end of year (000 omitted) Ratios (As a percentage of average daily net assets): Net expenses % Net expenses after custodian fee reduction N/A N/A N/A % % Net investment income % Portfolio turnover rate 58 % 50 % 92 % 63 % 82 % For the years ended December 31, 2012, 2011, 2010, 2009 and 2008 For the years ended December 31, 2012, 2011, 2010, 2009 and 2008 Computed using average shares outstanding. Less than $0.001 per share. Total return is calculated assuming a purchase at the net asset value on the first day and a sale at the net asset value on the last day of each year reported. Dividends and distributions, if any, are assumed to be reinvested at the net asset value on the reinvestment date. For the years ended December 31, 2012 and 2010, the operating expenses of the Fund were reduced by a waiver of fees and/or allocation of expenses to the principal underwriter and/or investment adviser. Had such action not been undertaken, expenses and net investment income ratios would have been as follows: Ratios (As a percentage of average daily net assets): Gross expenses % % Net investment income % % See Notes to Financial Statements. 33 The Wright Managed Equity Trust Notes to Financial Statements 1. Significant Accounting Policies Wright Selected Blue Chip Equities Fund (“WSBC”), Wright Major Blue Chip Equities Fund (“WMBC”), and Wright International Blue Chip Equities Fund (“WIBC”) (each a “Fund” and collectively, the “Funds”) (the Funds constituting Wright Managed Equity Trust (the “Trust”)), is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a diversified, open-end management investment company. The Funds seek to provide total return consisting of price appreciation and current income. The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). A. Investment Valuations – Equity securities listed on a U.S. securities exchange generally are valued at the last sale price on the day of valuation or, if no sales took place on such date, at the mean between the closing bid and asked prices therefore on the exchange where such securities are principally traded. Equity securities listed on the NASDAQ Global or Global Select Market generally are valued at the NASDAQ official closing price. Unlisted or listed securities for which closing sales prices or closing quotations are not available are valued at the mean between the latest available bid and asked prices or, in the case of preferred equity securities that are not listed or traded in the over-the-counter market, by a third party pricing service. Investments in open-end mutual funds are valued at net asset value. Short-term debt securities with a remaining maturity of sixty days or less are generally valued at amortized cost, which approximates market value. If short-term debt securities are acquired with a remaining maturity of more than sixty days, they will be valued by a third party pricing service. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by a third party pricing service. The daily valuation of exchange-traded foreign securities generally is determined as of the close of trading on the principal exchange on which such securities trade. Events occurring after the close of trading on foreign exchanges are monitored by the investment adviser and may result in adjustments to the valuation of foreign securities to more accurately reflect their fair value as of the close of regular trading on the New York Stock Exchange. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of the Funds in a manner that most fairly reflects the security’s value, or the amount that the Funds might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the security’s disposition, the price and extent of public trading in similar securities of the issuer or of comparable companies, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the company’s financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B. Investment Transactions – Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. C. Income – Dividend income is recorded on the ex-dividend date. However, if the ex-dividend date has passed, certain dividends from foreign securities are recorded as the Funds are informed of the ex-dividend date. Withholding taxes on foreign dividends and capital gains have been provided for in accordance with the Funds’ understanding of applicable countries’ tax rules and rates. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium and accretion of discount. D. Federal Taxes – Each Fund’s policy is to comply with the provisions of the Internal Revenue Code (the “Code”) applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable income and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Foreign taxes are provided for based on WIBC’s understanding of the tax rules and rates that exist in the foreign markets in which it invests. At December 31, 34 The Wright Managed Equity Trust Notes to Financial Statements 2012, WMBC and WIBC, for federal income tax purposes, have capital loss carryforwards of $5,140,711 and $52,085,864, respectively, which will reduce each Fund’s taxable income arising from future net realized gain on investment transactions, if any, to the extent permitted by the Code, and thus will reduce the amount of the distributions to shareholders, which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. Pursuant to the Code, such capital loss carryforwards will expire as follows: December 31, WMBC WIBC As a result of the Regulated Investment Company Modernization Act of 2010, net capital losses realized on or after January 1, 2011 (effective date) may be carried forward indefinitely to offset future realized capital gains; however, post-effective losses must be used before pre-effective capital loss carryforwards with expiration dates.Therefore, it is possible that all or a portion of a fund’s pre-effective capital loss carryforwards could expire unused.In addition to the amounts noted in the table above, WMBC and WIBC have the following available capital loss carryforwards that have no expiration date: WMBC WIBC Short Term Long Term - As of December 31, 2012, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds’ federal tax returns filed in the 3-year period ended December 31, 2012, remains subject to examination by the Internal Revenue Service. E. Expenses – The majority of expenses of the Trust are directly identifiable to an individual Fund. Expenses which are not readily identifiable to a specific Fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the Funds. F. Redemption Fees – A shareholder who redeems or exchanges shares of WIBC within three months of purchase will incur a redemption fee of 2.00% of the current net asset value of shares redeemed, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to WIBC to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. G. Foreign Currency Translation – Investment valuations, other assets, and liabilities initially expressed in foreign currencies are translated each business day into U.S. dollars based upon current exchange rates. Purchases and sales of foreign investment securities and income and expenses denominated in foreign currencies are translated into U.S. dollars based upon currency exchange rates in effect on the respective dates of such transactions. Reported net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. The portion of unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed. H. Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. I. Indemnifications – Under each Fund’s organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds, 35 The Wright Managed Equity Trust Notes to Financial Statements and shareholders are indemnified against personal liability for the obligations of the Funds. Additionally, in the normal course of business, the Funds enter into agreements with service providers that may contain indemnification clauses. Each Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. 2. Distributions to Shareholders It is the present policy of the Trust to make annual distributions of all or substantially all of the net investment income of the Funds and to distribute annually all or substantially all of the net realized capital gains (reduced by available capital loss carryforwards from prior years, if any) of the Funds. Distributions to shareholders are recorded on the ex-dividend date. Shareholders may reinvest income and capital gain distributions in additional shares of the same Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. GAAP requires that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. The tax character of distributions paid for the year ended December 31, 2012, and December 31, 2011, was as follows: Year Ended 12/31/12 WSBC WMBC WIBC Distributions declared from: Ordinary income $ $ $ Long-term capital gain - - Year Ended 12/31/11 WSBC WMBC WIBC Distributions declared from: Ordinary income $ - $ - $ During the year ended December 31, 2012, the following amounts were reclassified due to foreign currency gain (loss), distributions from real estate investment trusts and passive foreign investment company transactions. Increase (decrease): WSBC WIBC Accumulated net realized gain (loss) $ $ ) Accumulated undistributed net investment income (loss) ) These reclassifications had no effect on the net assets or net asset value per share of the Funds. As of December 31, 2012, the components of distributable earnings (accumulated losses) on a tax basis were as follows: WSBC WMBC WIBC Undistributed ordinary income $ $ $ Undistributed long-term gain - - Capital loss carryforward and post October losses - ) ) Net unrealized appreciation (depreciation) ) Total $ $ ) $ ) The difference between components of distributable earnings (accumulated losses) on a tax basis and the 36 The Wright Managed Equity Trust Notes to Financial Statements amounts reflected in the Statements of Assets and Liabilities are primarily due to wash sales and passive foreign investment company transactions. 3. Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Wright Investor Services, Inc. (“Wright”) as compensation for investment advisory services rendered to the Funds. The fees are computed at annual rates of the Funds' average daily net assets as noted below, and are payable monthly. Annual Advisory Fee Rates Fund Under $100 Million $100 Million to $250 Million $250 Million to $500 Million $500 Million to $1 Billion Over $1 Billion WSBC 0.60% 0.57% 0.54% 0.50% 0.45% WMBC 0.60% 0.57% 0.54% 0.50% 0.45% WIBC 0.80% 0.78% 0.76% 0.72% 0.67% For the year ended December 31, 2012, the fee and the effective annual rate, as a percentage of average daily net assets for each of the Funds were as follows: Fund Investment Adviser Fee Effective Annual Rate WSBC 0.60% WMBC 0.60% WIBC 0.80% The administrator fee is earned by Wright for administering the business affairs of each Fund. The fee is computed at an annual rate of 0.17% of WIBC’s average daily net assets up to $100 million and 0.07% of average daily net assets over $100 million. The fee is computed at an annual rate of 0.12% of WSBC’s and WMBC’s average daily net assets up to $100 million and 0.07% of average daily net assets over $100 million. Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) serves as sub-administrator of the Funds to perform certain services of the administrator as may be agreed upon between the administrator and sub-administrator. The sub-administration fee is paid by Wright. For the year ended December 31, 2012, the administrator fee for WSBC, WMBC and WIBC amounted to $41,195, $21,510 and $55,535, respectively. Certain Trustees and officers of the Trust are Trustees or officers of the above organizations and/or of the Funds’ principal underwriter. Except as to Trustees of the Trust who are not employees of Atlantic or Wright, Trustees and officers receive remuneration for their services to the Trust out of the fees paid to Atlantic and Wright.The Trustees are compensated by the Trust in conjunction with the Wright Managed Income Trust, rather than on a per Trust or per Fund basis. Quarterly retainer fees are paid in the amount of $4,000 to the Lead Trustee, $3,500 to the Secretary of Independent Trustees, and $3,000 each to the remaining Trustees. In addition, each Trustee will be paid a fee of $1,500 for each regular Board meeting attended. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to each Fund is disclosed in each Fund’s Statement of Operations. Pursuant to the Letter of Engagement, A M Moody Consulting LLC, an affiliate of the Distributor, provides compliance and administrative consulting services to the Funds. A. M. Moody III, President of A M Moody Consulting LLC, is a control affiliate and an officer of the Distributor.Fees paid to A M Moody Consulting Group LLC pursuant to the Letter of Engagement are reflected on the Statement of Operations within the caption Miscellaneous. Neither the Distributor nor A M Moody Consulting LLC, nor any of their officers or employees who serve as an officer of the Funds, has any role in determining the Funds’ investment policies or which securities are to be purchased or sold by the Funds. 37 The Wright Managed Equity Trust Notes to Financial Statements 4. Distribution and Service Plans The Trust has in effect a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 of the 1940 Act. The Plan provides that each Fund will pay Wright Investors’ Service Distributors, Inc. (“WISDI”), the principal underwriter, a wholly-owned subsidiary of The Winthrop Corporation and an affiliate of Wright, a distribution fee of 0.25% of the average daily net assets of each Fund for distribution services and facilities provided to the Funds by WISDI.Distribution fees paid or accrued to WISDI for the year ended December 31, 2012, for WSBC, WMBC and WIBC were $85,822, $44,811 and $81,670, respectively. In addition, the Trustees have adopted a service plan (the “Service Plan”) which allows the Funds to reimburse the principal underwriter for payments to intermediaries for providing account administration and personal and account maintenance services to their customers who are beneficial owners of each Fund’s shares. The combined amount of service fees payable under the Service Plan and Rule 12b-1 distribution fees may not exceed 0.25% annually of each Fund’s average daily net assets. For the year ended December 31, 2012, the Funds did not accrue or pay any service fees. Pursuant to an Expense Limitation Agreement, Wright and WISDI have agreed to waive all or a portion of their fees and reimburse expenses to the extent that total annual operating expenses exceed 1.40% of the average daily net assets of each of WSBC and WMBC and 1.85% of the average daily net assets of WIBC through April 30, 2013 (excluding interest, taxes, brokerage commissions, other expenditures which are capitalized in accordance with GAAP, and other extraordinary expenses not incurred in the ordinary course of the Fund’s business). Thereafter, the waiver and reimbursement may be changed or terminated at any time. Pursuant to this agreement, Wright waived and/or reimbursed investment adviser fees of $32,399 for WMBC. WISDI waived distribution fees of $26,910, $44,811 and $50,043for WSBC, WMBC and WIBC, respectively. 5. Investment Transactions Purchases and sales of investments, other than short-term obligations, were as follows: Year Ended December 31, 2012 WSBC WMBC WIBC Purchases Sales 6. Shares of Beneficial Interest The Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Transactions in Fund shares were as follows: December 31, 2013 # # Year Ended December 31, 2012 Year Ended December 31, 2011 Shares Amount Shares Amount WSBC Sold $ $ Issued to shareholders in payment of distributions declared - - Redemptions ) Net increase (decrease) ) $ ) $ December 31, 2013 # # 38 The Wright Managed Equity Trust Notes to Financial Statements Year Ended December 31, 2012 Year Ended December 31, 2011 Shares Amount Shares Amount WMBC Sold $ $ Issued to shareholders in payment of distributions declared - - Redemptions ) Net decrease ) $ ) ) $ ) Year Ended December 31, 2012 Year Ended December 31, 2011 Shares Amount Shares Amount WIBC Sold $ $ Issued to shareholders in payment of distributions declared Redemptions ) Redemption fees - - 29 Net decrease ) $ ) ) $ ) 7. Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of the investment securities owned at December 31, 2012, as computed on a federal income tax basis, were as follows: Year Ended December 31, 2012 WSBC WMBC WIBC Aggregate cost $ $ $ Gross unrealized appreciation $ $ $ Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ ) $ 8. Line of Credit The Funds participate with other funds managed by Wright in a committed $10 million unsecured line of credit agreement with Union Bank of California, N.A. (“Union Bank”). The Funds may temporarily borrow from the line of credit to satisfy redemption requests or settle investment transactions. Interest is charged to each Fund based on its borrowings at an amount above the LIBOR rate. Because the line of credit is not available exclusively to each Fund, they may be unable to borrow some or all of the Funds’ requested amounts at any particular time. At December 31, 2012, WSBC and WMBC had a balance outstanding pursuant to this line of credit of $413,537 and $18,379, respectively, at an interest rate of 1.21%. 39 The Wright Managed Equity Trust Notes to Financial Statements The average borrowings and average interest rate (based on days with outstanding balances) for the year ended December 31, 2012, were as follows: WSBC WMBC WIBC Average borrowings Average interest rate 1.23% 1.24% 1.24% 9. Risks Associated with Foreign Investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Certain foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of funds or other assets of the Funds, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. 10. Securities Lending Agreement WIBC has established a securities lending arrangement with Union Bank as securities lending agent in which WIBC lends portfolio securities to a broker in exchange for collateral consisting of cash in an amount at least equal to the market value of the securities on loan. Cash collateral may be invested in government securities. WIBC earns interest on the amount invested in the portfolio, but it must pay to or receive from a broker a rebate fee, depending on the securities loaned, computed as a varying percentage of the collateral received. The broker fee and interest income earned is offset by the broker rebate fees paid of $31,242 for the year ended December 31, 2012. In the event of counterparty default, WIBC is subject to potential loss if it is delayed or prevented from exercising its right to dispose of the collateral. WIBC bears risk in the event that invested collateral is not sufficient to meet obligations due on loans. WIBC has the right under the securities lending agreement to recover the securities from the borrower on demand. As of December 31, 2012, WIBC had no securities on loan. 11. Fair Value Measurements Under GAAP for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including a fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 40 The Wright Managed Equity Trust Notes to Financial Statements At December 31, 2012, the inputs used in valuing each Fund’s investments, which are carried at value, were as follows: WSBC Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Total Investments $ $ - $ - $ WMBC Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ WIBC Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests
